UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-7903


GREG GAINES,

                Petitioner - Appellant,

          v.

STATE OF SOUTH CAROLINA; WARDEN, TYGER RIVER CORRECTIONAL
INSTITUTION,

                Respondents - Appellees.




                             No. 09-8196


GREG GAINES,

                Petitioner - Appellant,

          v.

STATE OF SOUTH CAROLINA; WARDEN, TYGER RIVER CORRECTIONAL
INSTITUTION,

                Respondents - Appellees.



Appeals from the United States District Court for the District
of South Carolina, at Rock Hill.    R. Bryan Harwell, District
Judge. (0:08-cv-00530-RBH)

Submitted:   July 28, 2010             Decided:   September 20, 2010
Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Greg Gaines, Appellant Pro Se.      Donald John Zelenka, Deputy
Assistant Attorney General, Melody Jane Brown, Assistant
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           In appeal No. 09-7903, Greg Gaines seeks to appeal the

district court’s order adopting the magistrate judge’s report

and recommendation and denying relief on his 28 U.S.C. § 2254

(2006) petition.      In appeal No. 09-8196, Gaines seeks to appeal

the district court’s subsequent order granting reconsideration,

but   again     adopting      the    magistrate        judge’s        report   and

recommendation and denying relief.

           In appeal No. 09-7903, the district court’s order was

nullified by the court’s subsequent order, that granted Gaines’

motion    for   reconsideration      and    re-evaluated        the    magistrate

judge’s    report     and     recommendation      in     light        of   Gaines’

objections.     Thus, this appeal is moot.        See Friedman's, Inc. v.

Dunlap, 290 F.3d 191, 197 (4th Cir. 2002)(“When circumstances

change from the time the suit is filed to the time of appeal, so

that the appellate court can no longer serve the intended harm-

preventing function or has no effective relief to offer, the

controversy     is   no     longer   live   and   must     be    dismissed     as

moot.”)(quoting Cnty. Motors, Inc. v. Gen. Motors Corp., 278
F.3d 40, 43 (1st Cir. 2002)).               Accordingly, we deny Gaines’

motion for a certificate of appealability in No. 09-7903 and

dismiss that appeal.



                                       3
              In appeal No. 09-8196, the order is not appealable

unless    a   circuit       justice     or    judge       issues    a    certificate      of

appealability.            See     28    U.S.C.          § 2253(c)(1)       (2006).          A

certificate        of     appealability           will      not    issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief on the merits, a prisoner satisfies this standard by

demonstrating        that     reasonable          jurists    would       find    that     the

district      court’s     assessment         of   the     constitutional         claims   is

debatable     or     wrong.       Slack      v.    McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at   484-85.         We   have    independently           reviewed       the    record    and

conclude      that      Gaines    has     not      made     the    requisite      showing.

Accordingly, we deny a certificate of appealability in No. 09-

8196 and dismiss that appeal.

              We dispense with oral argument because the facts and

legal    contentions        are   adequately        presented       in    the    materials




                                              4
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    5